Case 19-13273-VFP            Doc 204      Filed 06/20/19 Entered 06/20/19 15:22:02                     Desc Main
                                         Document      Page 1 of 3


       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-1(b)

       Dale E. Barney, Esq.
       David N. Crapo, Esq.
       GIBBONS P.C.
       One Gateway Center
       Newark, New Jersey 07102
       Telephone: (973) 596-4500
       Facsimile: (973) 596-0545
       E-mail: dbarney@gibbonslaw.com
              dcrapo@gibbonslaw.com
       Counsel for Discover Growth Fund, LLC

       In re:                                                  Chapter 11

                                                               Case No. 19-13273 (VFP)

       IMMUNE PHARMACEUTICALS, INC., et                       (Jointly Administered)
       al.,1

                               Debtor.
                                                               Hearing Date: July 2, 2019 at 10:00 a.m. ET

                                                               Objection Deadline: June 25, 2019 at 4:00 p.m. ET




                CORRECTIVE SUPPLEMENT TO MOTION OF DISCOVER
            GROWTH FUND, LLC TO CONVERT PURSUANT TO 11 U.S.C. § 1112(b)


                Discover Growth Fund, LLC (“Discover”), the senior secured lender to the above-

       captioned debtors and debtors in possession (collectively, the “Debtors”) in these chapter 11

       bankruptcy cases (collectively, the “Chapter 11 Cases”), by and through its undersigned




   1
    The “Debtors” in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
   number are as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc.
   (7805); Immune Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune
   Pharmaceuticals USA Corp. (9630). The lead debtor is Immune Pharmaceuticals, Inc. (“IPI”).


                                                                                           2735979.1 115785-100485
Case 19-13273-VFP          Doc 204    Filed 06/20/19 Entered 06/20/19 15:22:02                Desc Main
                                     Document      Page 2 of 3


   counsel, hereby submits this corrective supplement to its motion (“Motion”) to convert this

   case to Chapter 7 pursuant to 11 U.S.C. § 1112(b), respectfully represents the following:


                                  PROCEDURAL BACKGROUND

          1.         Discover filed the Motion on June 5, 2019 [Doc 184].


          2.         After filing the Motion, Discover became aware of an error in the Motion

   concerning the timing of more than $1.5 million in payments by Debtor Immune

   Pharmaceuticals, Inc. (“IPI”) insiders, former insiders and subsidiaries while trade creditors

   went unpaid. Discover corrects the Motion as set forth below.


          3.         Paragraph 39 of the Motion is deleted and substituted in its entirety by the

   following text:


                  IPI has also demonstrated a tendency to misuse whatever cash it
          might have. During the year immediately preceding the Petition Date, IPI
          paid $1,573,923.80 to insiders, former insiders and subsidiaries. Doc 62, pp.
          47-48. Indeed, IPI subsidiary Cytovia International Sarl received a payment
          from IPI just four days before the Petition Date (Id., p. 48), and IPI subsidiary
          Immune Pharmaceuticals, Ltd. received a payment of $699,620.80 on
          December 11, 2018. Id., p. 47. In total, IPI acknowledges making twelve
          payments to insiders former insiders and subsidiaries (including the
          $699,620.80 payment to Immune Pharmaceuticals, Ltd) during the fourth
          quarter of 2018 and the first two months of 2019. Id., pp. 47-48. However,
          while parties related to IPI received payment, the providers of clinical trials
          and related services—the backbone of IPI’s business—went unpaid. Id., pp.
          19-39. IPI’s payment of more than $1.5 million to related parties during the
          year immediately preceding its bankruptcy filing despite having not
          generated revenues for more than two years raises the question of the source
          of the funds utilized for those payments. For the payments made during the
          fourth quarter of 2018 and the first two months of 2019, the answer can only
          be that IPI utilized the funds Discover advanced pursuant to the Debt
          Documents to make those payments

               4.    The third sentence of paragraph 41 of the Motion is deleted in its entirety and

   replaced by the following text:
                                                   -2-
                                                                                 2735979.1 115785-100485
Case 19-13273-VFP        Doc 204     Filed 06/20/19 Entered 06/20/19 15:22:02              Desc Main
                                    Document      Page 3 of 3


          Apparently, IPI has dissipated a significant portion of the advances it
          received from Discover primarily on payments to related parties.

          WHEREFORE, Discover respectfully requests that this Court enter an order

   converting the Chapter 11 Cases to cases under Chapter 7 and directing the appointment of a

   Chapter 7 Trustee to liquidate the Debtors’ estates for the benefit of creditors.

   Dated: June 20, 2019
          Newark, New Jersey
                                            GIBBONS P.C.

                                            By:   /s/ Dale E. Barney                            .
                                                  Dale E. Barney, Esq.
                                                  David N. Crapo, Esq.
                                                  One Gateway Center
                                                  Newark, NJ 07102-5310
                                                  Tel. 973-596-4500
                                                  Fax. 973-596-
                                                  E-mail: dbarney@gibbonslaw.com
                                                          dcrapo@gibbonslaw.com

                                                  Counsel for Discover Growth Fund, LLC




                                                  -3-
                                                                                2735979.1 115785-100485
